NO. 07-12-0198-CR
                                     NO. 07-12-0199-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                     AUGUST 20, 2012

                           ______________________________


                            JEREMY HOUSTON, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

                  FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY;

    NOS. BK12118 PG4330 & BK12118 PG18238; HONORABLE DAVID CRAIN, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


        Following a plea of not guilty, Appellant, Jeremy Houston, was convicted by a

jury of burglary of a habitation,1 enhanced, and sentenced to thirty years confinement in

cause number BK12118 PG4330. In cause number BK12118 PG18238, Appellant also

entered a plea of not guilty to a charge of attempted burglary of a habitation,2 enhanced,

and was sentenced to twenty years confinement. The sentences were ordered to run

1
Tex. Penal Code Ann. § 30.02(a) (West 2011).
2
Id. at § 15.01.
concurrently. The clerk's record was filed on May 25, 2012, and the reporter's record

was initially due on June 8, 2012. When the reporter's record was not filed, by letter

dated June 19, 2012, this Court notified the deputy court reporter of the deficiency and

requested that she advise on the status of the record. On July 9, 2012, the reporter

requested an extension of time and was granted until August 9, 2012, to file the record.

Neither a further extension of time nor the reporter's record has been filed.

Consequently, we now abate this appeal to the trial court for further proceedings.


       The court reporter is responsible for preparing, certifying and timely filing the

reporter's record. Tex. R. App. P. 35.3(b). Additionally, trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed. Tex. R. App. P.

35.3(c).


       Upon remand, the trial court shall utilize whatever means necessary to determine

the reasons for the delay in the filing of the reporter's record and take such action as is

necessary to ensure the filing of same on or before September 5, 2012. If the reporter's

record is not filed by that date, the trial court shall enter findings of fact and conclusions

of law and shall cause the same and any necessary orders to be included in a

supplemental clerk's record to be filed with this Court on or before September 26, 2012.


       It is so ordered.


                                                  Per Curiam


Do not publish.


                                              2